Exhibit 16.1 BERMAN & COMPANY, P.A. Certified Public Accountants and Consultants June 3, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Joey New York, Inc. File Reference No. 333-180594 We have read Joey New York, Inc.’s statements in Item 4.01 on Form 8-K.We agree with such statements made regarding our firm. We consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly yours, /s/ Berman & Company, P.A. Berman & Company, P.A. th Street Suite 201● Boca Raton, FL 33487 Phone: (561) 864-4444● Fax: (561) 892-3715 www.bermancpas.com● info@ bermancpas.com Registered with the PCAOB● Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida Institute of Certified Public Accountants
